[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The foregoing matter having been tried to the Court, the Court finds that the allegations of the Plaintiff's Amended Complaint dated October 19, 1995 have been proved. The Court further finds that the Defendants have failed to prove the allegations as set forth in either their First, Second or Third Special Defenses dated December 22, 1995.
Accordingly, Judgment may enter against the Defendants James R. Coughlin and Melanie T. Coughlin in the amount of $135,750.42 (broken down as follows: Principal of $91,209.74 and Interest in the amount of $44,540.68).
The Court having further reviewed the Affidavit of the Plaintiff's Counsel regarding attorneys fees and having found the claim for attorney's fees contained therein to be fair and reasonable, awards attorneys fees to the Plaintiff in the amount of $4,230.00. CT Page 6753
BY THE COURT
CARROLL, J.